Citation Nr: 0004441	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  92-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for postoperative 
residuals of a left foot fracture.

3.  Entitlement to an increased disability rating for chronic 
bronchitis, currently evaluated as 60 percent disabling.

4.  Entitlement to an increased disability rating for an 
acquired psychiatric disorder, variously diagnosed as 
psychoneurosis with episodic depression and a major 
depressive disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1981 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1991 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein, inter alia, service connection 
for residuals of a left foot fracture and chronic sinusitis 
was denied, and wherein service connection for chronic 
bronchitis was granted and assigned a noncompensable 
disability evaluation.  

In June 1993 and February 1996, the Board remanded the issues 
on appeal for further development.  During the pendency of 
the appellant's appeal, the disability evaluation of the 
appellant's chronic bronchitis was increased to 10 percent 
disabling by means of a September 1996 rating action.  
Additionally, a March 1999 rating action increased the 
disability evaluation for the appellant's chronic bronchitis 
and assigned a 60 percent disability evaluation.  


The appellant also appeals an April 1997 rating action 
rendered by the RO wherein an increased evaluation for a 
major depressive disorder, rated as 50 percent disabling, was 
denied.  


FINDINGS OF FACT

1.  Sinusitis is not shown in service.

2.  A left foot fracture is not shown in service. 

3.  Service connection for chronic bronchitis was granted by 
means of a February 1991 rating decision that assigned a 
noncompensable disability evaluation effective December 15, 
1989.

4.  The appellant perfected an appeal on the issue of an 
increased original disability rating for chronic bronchitis.

5.  By means of a September 1996 rating action, the 
disability evaluation of the appellant's chronic bronchitis 
was increased to 10 percent disabling, effective December 15, 
1989.
 
6.  On a September 1996 VA Form 21-4138, the appellant 
indicated that she desired a 30 percent disability evaluation 
for her chronic bronchitis. 

7.  By means of a March 1999 rating action, the disability 
rating for the appellant's chronic bronchitis was increased 
to 60 percent, effective December 15, 1989.

8.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating for an acquired 
psychiatric disorder has been developed.

9.  The appellant's acquired psychiatric disorder is 
manifested by anxiety, depression, insomnia, hypervigilence 
and insomnia.
 
10.  The appellant's symptoms of acquired psychiatric 
disorder are not shown to be indicative of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  A claim for service connection for chronic sinusitis is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  A claim for service connection for residuals of a left 
foot fracture is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  A justiciable claim of entitlement to an increased 
disability rating for chronic bronchitis has not been 
presented for appellate review.  38 U.S.C.A. §§ 5107, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999).

4.  The criteria for an increased rating an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  


I.  Claims for Service Connection

In order to establish a "well grounded" claim for service 
connection for a particular disability, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).


A.  Chronic Sinusitis

The appellant contends that she has chronic sinusitis, which 
she attributes to her active duty service.  With regard to 
this claim for service connection, the determinative issues 
presented are (1) whether the appellant had chronic sinusitis 
during service; (2) whether she currently has chronic 
sinusitis; and if so, (3) whether her current chronic 
sinusitis is etiologically related to her inservice 
sinusitis.  

A review of the evidence does not show that sinusitis is 
shown in active duty. Service medical records are silent for 
any complaint, treatment, or diagnosis of sinusitis during 
active duty.  The Board notes that the appellant was seen in 
December 1988 with complaints of headaches.  On examination, 
she was noted to have mild rhinorrhea and sinus tenderness; 
however, this was attributed to an upper respiratory 
infection rather than sinusitis.  Similarly, an August 1989 
service medical treatment record indicates that she had 
rhinitis and congestion with mild pharyngitis.  Again, this 
symptomatology was not clinically attributed to sinusitis.  

As stated previously, service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  In the present case, however, no health care 
profession has linked a current diagnosis of chronic 
sinusitis to the appellant's active duty service.  While it 
is asserted that the diagnosis of "chronic bronchitis with 
sinusitis" at the July 1999 examination implies a causative 
relationship, there is no medical evidence to support that 
argument.  

While entirely competent to report her symptoms both current 
and past, the appellant has presented no clinical evidence or 
medical opinion that would establish a link between her 
current sinusitis and her military service.  In the absence 
of evidence indicating that the appellant has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that her contentions with 
regard to the etiology of any current sinusitis to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the appellant has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for chronic sinusitis could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the appellant's 
claim is not well grounded and is therefore denied, in 
accordance with the Court's decision in Edenfield v. Brown, 8 
Vet. App. 384 (1995).

B.  Left Foot Fracture

The appellant contends that she has residuals of a left foot 
fracture, which she attributes to her active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the appellant 
had a left foot fracture during service; (2) whether she 
currently has residuals of a left foot fracture; and if so, 
(3) whether her current residuals of a left foot fracture are 
etiologically related to her inservice left foot fracture.

As stated above, a well-grounded claim for service connection 
for a particular disability requires evidence that the 
disability existed during service.  Service medical records 
are silent for any treatment, diagnosis, or complaint of a 
left foot fracture during active military service.  
Similarly, the appellant has presented no clinical evidence 
or medical opinion that would establish a link between her 
current left foot disability and active service.  The Board 
notes that the claims folder contains an April 1990 statement 
from Dr. Niedenzu.  Dr. Niedenzu's indicates that a 
differential diagnosis of either aseptic osteonecrosis 
(Kohler's disease/juvenile deforming metatarsophalangeal 
osteochondritis) or residuals of a fracture some years ago.  
Dr. Niedenzu's statement merely indicates the possible 
diagnosis of the appellant's current left foot disability.  
This statement does not offer an etiological opinion as to 
the source of her current disability, nor does it relate her 
left foot disability to her military service.  In the absence 
of evidence indicating that the appellant has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that her contentions with 
regard to the etiology of any current left foot disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the appellant has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for residual of a left foot fracture could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the appellant's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  The Board also notes that its duty 
to assist the appellant in the development of her claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
does not arise until a claim is shown to be well grounded.  
As the appellant's claims for service connection are not well 
grounded, the duty to assist is not applicable.  The Board 
must also point out that the appellant is free to submit new 
and material evidence, and reopen her claims for service 
connection, at any time.  

II.  Claims for Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the appellant's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, she has 
presented claims that are plausible.  She has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with her claims folder 
are available.  The Board accordingly finds that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

A.  Bronchitis

Service connection for chronic bronchitis was established by 
means of a February 1991 rating action.  A noncompensable 
disability rating was assigned effective December 15, 1989, 
the day after the appellant separated from active duty.  The 
appellant appealed this rating action.  In February 1996, the 
Board remanded the issue of entitlement to an increased 
rating for chronic bronchitis to the RO for further 
development.  By means of September 1996 rating action, the 
disability evaluation for the appellant's chronic bronchitis 
was increased to 10 percent disabling effective December 15, 
1989.  As this was not a full grant of benefits on appeal, 
the appellant's appeal remained open.  

On a September 1996 VA Form 21-4138, Statement in Support of 
Claim, the appellant stated that she her service connected 
bronchitis met the requirements for 30 percent.  In our view, 
the veteran expressed a clear intent to limit the claim to 
that specific rating.  During the pendency of this appeal, 
the disability rating for the appellant's chronic bronchitis 
was increased to 60 percent, effective December 15, 1989, by 
means of a March 1999 rating action.  As this grant of 
benefits satisfies the appellant's expressed desires, the 
rating action of March 1999 is a full grant of benefits 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
While the Board notes that no subsequent notice of 
dissatisfaction is necessarily required to continue a claim 
for an increased rating, the Board concludes that there is no 
justiciable issue presented for its review in view of the 
veteran's explicit intent to limit her claim (noting also 
that a claim for 60 percent was granted), and therefore the 
claim must be dismissed.

B.  Acquired Psychiatric Disorder

Initially, the Board finds that the appellant's claim for an 
increased rating for a major depressive disorder, currently 
rated as 50 percent disabling, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
that is, she has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  She has not 
alleged that there are any records of probative value that 
may be obtained with regard to this claim that have not 
already been associated with her claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), 
has been satisfied with respect to her claim for an increased 
disability rating for an acquired psychiatric disorder.

The appellant contends that her major depressive disorder is 
more severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the evidence does not support her contentions, and her claim 
is denied.

The appellant established service connection for an acquired 
post-traumatic stress disorder, diagnosed as psychoneurosis 
with episodic depression, by means of a February 1991 rating 
decision, which assigned a noncompensable disability rating 
effective December 15, 1989, the day after the appellant's 
separation from active duty, as the evidence shows that the 
appellant received psychiatric treatment while on active 
duty.  The appellant appealed this rating action.  During the 
pendency of the appellant's appeal, an April 1995 rating 
action reclassified the appellant's disability as a major 
depressive disorder and increased the disability evaluation 
to 50 percent, effective December 15, 1989.  In a February 
1996 decision, the Board denied an increased rating for the 
appellant's acquired psychiatric disorder.  

In February 1997, the appellant was afforded a routine VA 
mental disorders examination.  The RO, by means of an April 
1997 rating action, continued the 50 percent disability 
evaluation for the appellant's acquired psychiatric disorder.  
The appellant perfected a timely appeal of this rating action 
and contends that her psychiatric disorder is more severe 
than currently evaluated.  

Mental disorders, and specifically the appellant's acquired 
major depressive disorder, are evaluated pursuant to the 
criteria found in the General Rating Formula for Mental 
Disorders, under Diagnostic Code 9434 of the Schedule.  
38 C.F.R. § 4.130 (1999).  Under those criteria, a rating of 
50 percent is warranted where the evidence shows occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (1999).

After a review of the evidence, the Board finds that the 
criteria for entitlement to an increased rating are not met 
under the regulations.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  As stated above, the 
appellant was afforded a VA mental disorders examination in 
February 1997.  The examination report indicates that the 
examiner reviewed the appellant's claims folder and 
accompanying medical records prior to the examination.  After 
separation from active duty, the appellant worked for an 
equipment corporation in Germany for less than a year, before 
returning to the United States.  She stated that she has had 
several jobs since returning, but has difficulty holding on 
to them.  The evidence shows that she worked at a realty 
company as an administrative assistance from January 1996 to 
August 1996 and then with VA as a mail clerk since December 
1996.  While she had sought treatment in the past, at the 
time of the examination, she was not taking psychiatric 
medications and was not being followed by a health care 
provider.  The examiner noted the appellant was neatly 
dressed with a saddened facial expression.  She began tearing 
at the beginning of the examination and cried for about an 
hour before becoming informative.  Her emotional state was 
"very sad," and her mood was dysphoric.  However, there was 
no evidence of delusions or hallucinations.  She was "well 
oriented" to time, place, and person.  Her memory was good 
and she had good recall.  When asked for insight about the 
cause of her trouble, she indicated "men, I don't trust 
them."  She stated that she had been raped in service and 
suffered physical and sexual abuse from her ex-husband.  She 
re-experiences these events through nightmares; however, 
there was no evidence of flashback.  She reported difficulty 
sleeping and trouble concentrating.  The examination report 
indicates that she is hypervigilant and locks everything 
twice.  A diagnosis of a history of major depression and 
post-traumatic stress disorder with severe depression were 
rendered.  Her Global Assessment of Functioning score was 
recorded as 45 with suicidal ideation with "serious 
important (sic) in work and associations."  

Following her February 1997 examination, the appellant was 
referred to the VA mental health clinic (MHC).  A February 
1997 medical record indicates that the appellant had 
"symptoms of clinical depression . . . not sleeping, 
impaired appetite, decreased sexual desire, depressed mood, 
[and a] lack of trust in men in general."  The appellant was 
alert and oriented x 3 with anxiety and a depressed mood.  
Her affect was labile.  She was not psychotic and denied 
suicidal and homicidal ideations.  Her memory, judgment, and 
insight were fair.  An impression of major depression with 
mild anxiety was rendered.  The appellant was prescribed 
Zoloft and Ativan, directed to take Nytol or Tylenol PM and 
advised to return for follow up treatment.  

An April 1997 VA outpatient treatment record indicates that 
the appellant was seen with complaints of "stress at work."  
The examiner noted that she had tremors.  The appellant 
related personal problems due to a recent work injury.  She 
received emotional support from her parents who lived nearby.  

Based on the discussion above, the Board finds that the 
appellant's acquired psychiatric disorder is not productive 
of the level of impairment envisioned by an increased rating 
of 70 percent as the evidence does not show occupational and 
social impairment with deficiencies in most areas.  The 
medical evidence shows that the appellant's judgment and 
thinking are not severely affected by her psychiatric 
disorder.  While the evidence shows some historical episodes 
of suicidal or homicidal ideations, the most recent VA 
treatment records indicate that she denies such ideations.  
Although there was some evidence of decreased motor activity 
during the February 1997 VA examination, the evidence does 
not show obsessional rituals that interfere with routine 
activities.  Similarly, her speech was not intermittently 
illogical, obscure, or irrelevant.  While she experiences 
depression and anger, especially toward men, the evidence 
does not show near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  On the contrary, the appellant has been 
employed at VA since 1996.  The evidence does not show 
spatial disorientation.  The appellant has appeared well 
dressed and adequately groomed; the evidence does not show a 
neglect of personal appearance and hygiene.  The Board notes 
the appellant's contentions that she has had difficulty in 
employment due to difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships; however, she is working and the GAF 
score of 45objective clinical evidence, as set forth above, 
indicates that her symptomatology more closely resembles the 
criteria for a 50 percent disabling rating.  While the 
representative avers that the GAF score of 45 demonstrates 
entitlement to a higher rating, given the above the Board 
finds as a matter of fact that the 50 percent disability 
rating is consistent with the degree of the overall level of 
disability as shown by all the evidence.  

Accordingly, the Board finds that the appellant's 
symptomatology is productive of reduced reliability and 
efficiency, rather than deficiencies in most areas, and that 
her level of impairment more nearly approximates the criteria 
for a rating of 50 percent. In brief, the preponderance of 
the evidence is against the appellant's claim for an 
increased rating for an acquired psychiatric disorder, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  Accordingly, the Board finds 
that the criteria for an increased rating, greater than 50 
percent, for an acquired psychiatric disorder are not met, 
and the appellant's claim therefor is denied. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 9434 (1999).


ORDER

Service connection for chronic sinusitis is denied.  Service 
connection for residuals of a left foot fracture is denied.  
The appellant's claim of entitlement to an increased 
disability rating for chronic bronchitis is dismissed.  An 
increased rating for an acquired psychiatric disorder is 
denied.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

